Title: To George Washington from Reuben Harvey, 28 March 1785
From: Harvey, Reuben
To: Washington, George

 

Respected Friend
Cork [Ireland] 28th March 1785

I am to acknowledge the receipt of thy acceptable favour dated August 30th. Our last Wheat Harvest proved good & caused the prices of Wheat to keep low for some Months past, Viz. from 26/ to 20/ ⅌ bble weighing 20 Stones or 280 suttle pounds; We cannot import your Wheat &✻ Flour except the middle price of Wheat be 30/ ⅌ bble or more, but liberty is given to share them in order for being reshipped to a Foreign Market, if the Mercht finds the home Market not likely to advance to 30/ ⅌ bble in any reasonable time after they have been landd. English Wheat & Flour can be imported when our price is 27/ ⅌ bble or more, so that there is 3/ difference made, which a virtuous or good Irish Parlt, that regards it’s Country’s real interest, ought not to make, seeing there is a valuable Export of Linnens & other Manufactures from Ireland to America. At present the English People seem great⟨ly⟩ displeased with a Commercial Bill brough⟨t⟩ into their House of Commons by Pitt, which they think will give this Country some small advantages in Manufactures, And this their selfish grasping dispositions cannot bear; Whether the Minister will be able to effect his purposes, time only can determine, but be the event what it may, Ireland is smartly taxed by her own venal Parliamt, & the large Military Force kept up, together with a Militia Bill design’d to establish a Militia of Government’s own making, will probably enable Park to tax the Country as they please, especially as the Volunteers in most Southern Countys are altogether languid; Such is the political state of Ireland! I hope America will avoid the corrupt examples of those Islands, & that also avoiding internal disputes she will long remain flourishing & happy. With sincere regard I am Thy respectful Friend

Reuben Harvey


✻Foreign Flour cant at any time be consumed, here, by a late Act of Park being prohibited.

